Citation Nr: 0501637	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for fracture of the 
left middle phalanx with internal fixation, laceration, and 
numbness of the distal portion, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's hearing loss is not related to her military 
service.

2.  The veteran's residuals of a fracture of the left middle 
phalanx are manifested by ankylosis of the distal 
interphalangeal joint at 15 degrees flexion, 25 degrees of 
flexion at the metacarpophalangeal joint with full extension, 
65 degrees of flexion of the proximal interphalangeal joint 
with no active extension.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  The criteria are not met for a disability evaluation in 
excess of 10 percent for the veteran's residuals of a 
fracture of the left middle phalanx with internal fixation, 
laceration, and numbness of the distal portion.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5154, 5226 
(2002) and 38 C.F.R. § 4.71a, Diagnostic Codes 5154, 5226, 
5229 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1989 to 
November 1990.  A review of her service medical records 
(SMRs) reveals that she suffered a dog bite of the left long 
finger, on her minor hand, in early May 1990.  She was 
initially treated for a laceration injury.  The finger became 
infected and she was admitted for further evaluation, and 
subsequent surgery, that same month.  The veteran underwent 
debridement of an open fracture and pinning of the fracture.  
The fracture was identified as being in the middle phalanx of 
the left long finger.  

The veteran had a period of physical therapy and removal of 
the pins.  However, she continued to experience pain and a 
limitation of motion in the finger up to the time of her 
release from active duty in November 1990.

In regard to hearing loss, the veteran's June 1989 entrance 
physical examination noted the results of an audiogram.  
Audiometric testing revealed puretone thresholds of 25, 10, 
0, 5, and 15 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Testing revealed 
puretone thresholds of 15, 0, 5, 25, and 40 in the left ear 
for the same frequencies.  There was no mention of any 
complaints of hearing loss or difficulty hearing in the 
treatment records.  The veteran was not placed on a profile 
for hearing protection at any time during service.

The veteran submitted her original claim for service 
connection in November 1992.  She did not raise the issue of 
hearing loss at the time.  

At a December 1992 VA examination, the examiner described the 
veteran's left long finger as deformed in partial flexion, 
with 120 degrees at the proximal interphalangeal (PIP) joint.  
The knuckle motion was described as intact.  There was 
numbness from the PIP joint to the tip of the finger, both 
anteriorly and posteriorly.  The examiner included five color 
photographs of the veteran's left hand.  The photographs 
reflect the description of the examiner's findings.  The left 
index, ring and little fingers are in full extension.  The 
left long finger was shown to reflect the deformity described 
with the finger in a fixed position.  The diagnosis was 
deformity of the left third finger secondary to a dog bite.

The veteran was granted service connection for her left long 
finger disability, as described above, in July 1993.  She was 
assigned a 10 percent rating under Diagnostic Code 5226 for 
ankylosis of the left long finger of the minor hand.

The veteran submitted her current claim in May 2001.  She 
included a copy of an "Audiogram of Familiar Sounds" that 
was undated.  There was no indication of the source of the 
audiogram.  The audiogram listed findings for both ears along 
a range of 250 to 4,000 Hertz.  The audiogram was not 
interpreted as to the decibel loss reflected.  There was no 
comment as to the etiology of the hearing loss reflected on 
the audiogram.  Moreover, the veteran's name did not appear 
on the audiogram.

Associated with the claims file are VA treatment records for 
the period from June 2000 to May 2001.  Included was a 
February 2001 audiogram with its results reported in chart 
form.  A hearing loss was demonstrated through several of the 
frequencies; however, there was no interpretation of the 
results.  The case history noted that the veteran said that a 
curling iron blew up on her left side 12 years earlier.  She 
indicated that this resulted in a broken eardrum but no 
treatment.  The examiner did say that the audiogram showed a 
normal to severe sensorineural hearing loss bilaterally.  A 
later entry notes that the veteran was fitted with bilateral 
hearing aids in May 2001.  There were no complaints noted in 
regard to the veteran's left long finger.

The veteran was afforded a VA orthopedic examination in 
August 2001.  The examiner noted the veteran's history of 
suffering a dog bite of the left long finger in service.  The 
examiner also noted that the veteran was right-handed.  The 
veteran complained of pain, weakness, stiffness, swelling, 
inflammation, instability, and abnormal motion of the left 
little finger.  The veteran reported that the symptoms were 
constant and there were no particular aggravating or 
alleviating factors.  The veteran said that she was not 
taking any medications related to her left long finger and 
was not receiving any treatment.  The examiner said that the 
veteran was able to brush her teeth, shower, vacuum, walk, 
shop, take out the trash, and climb stairs.  The examiner 
reported that the veteran had problems with driving a car, 
pushing a lawnmower, gardening, cooking, and dressing.  
Further the veteran was said to have problems buttoning all 
clothing with the left hand, as well as problems with lifting 
or grasping objects.  The veteran reported that she last 
walked in November 1990.

The examiner stated that there were two scars on the left 
long finger.  The first was measured at 3.5 centimeters (cm) 
by .25 cm.  The scar was linear on the dorsum on the third 
finger and there was a concentric scar that was around the 
middle phalanx.  There was no tenderness, or adherence and 
the skin was soft in texture.  There was no loss of 
underlying tissue.  There was no alteration, inflammation, 
edema, or keloid formation.  There was no significant 
disfigurement from the scar tissue.  The veteran was noted to 
have contracture from her injury.  The examiner stated that 
the veteran's strength on the left side was 2/5.  She 
reportedly had difficulty tying shoelaces, fastening buttons, 
picking up a piece of paper and carrying with the affected 
hand, and picking up a pen and grasping it tightly with the 
left hand.  The examiner said that there was no redness, 
swelling, effusion, drainage, or swelling.  The examiner did 
report multiple deformities of the hand but no clinical signs 
of osteomyelitis or constitutional signs of bone disease.  
The long finger of the left hand was noted to have a flexion 
contracture at the PIP joint.  The distal interphalangeal 
(DIP) joint was ankylosed at 15 degrees.  The PIP joint was 
ankylosed at 90 degrees.  The metacarpophalangeal (MP) joint 
had flexion limited to 60 degrees.  The examiner added that 
all the fingers of the left hand were flexed in a gripped 
position and she had to move them with her other hand to 
straighten them out.  X-rays of the left hand were 
interpreted to show that bony mineralization was diminished.  
The left long finger joint space was diminished at the DIP 
and the PIP with fusion.

The examiner's impressions were status post fracture and 
internal fixation of the left long finger.  Objective factors 
included the following:  PIP joint ankylosed at 90 degrees, 
DIP joint ankylosed at 15 degrees, and inability to extend.  
The grip was 2/5 on the left and 5/5 on the right with 
sensation to touch intact.  The examiner also made reference 
to a healed fracture of the left hand.  

The veteran's claim for service connection and an increased 
rating was denied in November 2001.  She submitted a notice 
of disagreement (NOD) in October 2002.  The veteran related 
that her left finger disability kept her from obtaining 
employment in any field for which she had previous training.  
In particular she had been working in law enforcement in the 
Air Force and could no longer do that.  She also said that 
her left finger disability prevented her from using office 
machines.  She included a letter from a military orthopedic 
surgeon, dated in August 1990.  He said that he had initiated 
a medical evaluation Board to determine the veteran's ability 
to be retained because of the loss of use of her left long 
finger.  In regard to her hearing loss the veteran related 
her experiences on the firing range when she was in service.  
She said that only people who were actually firing were 
provided hearing protection and that she would have to stand 
in close proximity to the firing without hearing protection 
and watch.  She also said that, during simulations, 
instructors would be yelling in her ears at extremely close 
distances.  She also said that she was accepted for K-9 duty.  
She said that she spent more than the average amount of time 
in the kennels taking care of her dog.  She said that that 
the kennels were made of concrete and cinder blocks and the 
noise was deafening.  She said that she complained about 
ringing in her ears and was told not to worry about it 
because it was not a permanent condition.  She said she 
learned of her significant hearing loss when she was seen by 
a VA doctor.  She said that she did not receive a physical 
examination on her separation from service.  She felt that, 
if she had had the examination, her hearing loss would have 
been noted.

The veteran submitted four color photographs of her hands in 
a side-by-side position.  The photographs depicted the 
veteran's hands in several different poses.  The fingers on 
the left hand were flexed in contrast to those on the right 
hand.

Associated with the claims file are VA treatment records for 
the period from May 2001 to April 2003.  The several entries 
relate to treatment provided to the veteran regarding her 
hearing loss.  There is no information relative to the 
etiology of her hearing loss contained in the entries.

The veteran was afforded a VA audiology examination in August 
2003.  She reported her military duties as involving security 
police work.  She also reported her noise exposure at the dog 
kennels, screaming in her ears during training and the noise 
from the firing range.  She reported being a stay-at-home 
mother after service.  She further reported an incident where 
a curling iron blew up near her left ear approximately 13-14 
years ago.  Audiometric testing revealed puretone thresholds 
of 10, 20, 45, 65, and 70 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 15, 25, 55, 65, and 80 in the 
left ear for the same frequencies.  The veteran had a speech 
recognition score of 84 percent for each ear.  The examiner 
stated that she had reviewed the claims file.  She noted the 
enlistment audiogram and discussed the results.  Her 
conclusion was that there was hearing loss present in the 
left ear at 4,000 Hertz prior to the veteran's entry into 
service.  She said that there had been significant change in 
the veteran's hearing since service.  She said that the noise 
exposure in the military was not sufficient to equate to true 
acoustic trauma.  The examiner noted the veteran's duties in 
service to include working in the security police, the dog 
handling, and the firing range.  The examiner stated that it 
was less likely than not that the veteran's hearing loss was 
service connected.  She said it was more likely that the 
hearing loss was familial in origin and not related to 
service.

The veteran was afforded a VA orthopedic examination in March 
2004.  The examiner provided a review of the veteran's injury 
and treatment in service.  In regard to current complaints 
the examiner said that the veteran had developed chronic 
problems in the left hand with apparently normal use of the 
thumb and little finger but limited use of the other digits.  
The veteran felt that she had lost the grip in her hand and 
could not button buttons.  She said she had trouble combing 
her hair, could not use a can opener, and had difficulty 
holding anything.  The veteran reported that she was 
ambidextrous and had normal use in her right hand.  The 
veteran reported that she was in a VA vocational 
rehabilitation program and hoped to go into nursing.  The 
veteran was able to do many activities around the home to 
include vacuuming, laundry, and cooking.  She described 
having some pain in the hand, usually in the dorsum and 
particularly the third MP joint.  She said this occurred 
primarily with cold exposure although there was some aching 
in the hand all the time.  The veteran said that she put her 
hand in hot wax at night and took aspirin for pain.  Her 
chief problem was limitation of motion of the digits.

The examiner reported that the veteran held the left hand 
with the index, long, and ring fingers in a flexed position.  
The examiner reported that there was a full range of motion 
of the thumb both actively and passively.  The veteran could 
oppose the thumb from across the palmar plane to the base of 
the fifth finger.  She could also oppose the thumb from each 
digit of the left hand but had marked weakness of opposition 
strength to the index, long, and ring fingers.  There was 
normal opposition strength to the little finger.  In regard 
to passive range of motion the veteran had a full range of 
motion of the index and ring fingers.  Actively there was a 
limitation of motion to the point that the veteran lacked 
one-quarter inch of being able to oppose the index finger to 
the palm, and one-quarter inch of being able to oppose the 
ring finger to the palm.  The veteran also lacked one and 
one-quarter inch of being able to oppose the long finger to 
the palm, and had severe loss of gripping strength in the 
left hand.

The examiner provided some specific measurements regarding 
the range of motion of the digits of the left hand.  The 
veteran was noted to have 60 degrees of active flexion and 
full extension of the index finger at the MP joint.  She 
lacked 30 degrees of full extension with active flexion of 
100 degrees in the PIP joint.  In the DIP joint the veteran 
lacked 20 degrees of full extension with no active flexion 
movement of the joint.  In the ring finger the veteran lacked 
40 degrees of full extension of the MP joint with active 
flexion of 90 degrees.  She lacked 45 degrees of full 
extension in the PIP joint with active flexion to 100 
degrees.  In the DIP joint the veteran lacked 20 degrees of 
full extension but could flex the joint to 40 degrees.  As 
for her middle, or long, finger the veteran had active and 
passive ankylosis of the DIP joint at 15 degrees flexion.  At 
the MP joint the veteran had 25 degrees of active flexion but 
no further movement with passive activity.  There was full 
extension of the joint.  The veteran had 65 degrees of 
flexion and no active extension or any passive increased 
motion of the PIP joint.  The examiner said that there was no 
evidence of any muscle atrophy in the left hand, and the only 
neurological type loss was some decreased pinprick sensation 
from the PIP joint distally in the long finger.  She also 
said that there were surgical scars over the dorsum of the 
middle phalanx of the long finger.  The scars were described 
as healed and nontender.

The examiner's impressions were postoperative laceration 
injury of the left long finger with fracture of the middle 
phalanx, which was symptomatic with limitation of motion and 
sensory loss.  Functional loss was secondary to limitation of 
motion and pain and was severe with functional loss primarily 
due to limitation of motion.  There was disuse limitation of 
motion of the left index and ring fingers secondary to the 
injury to the long finger, with functional loss secondary to 
limitation of motion and moderately severe.  The examiner 
stated that there was no evidence of fatigue or 
incoordination with repetitive use.  She said that the 
veteran's functional problem was primarily due to limitation 
of motion.  The examiner added that it was difficult to 
evaluate weakness in the left hand because of the limitation 
of motion, but noted that the veteran had significant loss of 
gripping strength primarily secondary to her limitation of 
motion.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2004).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's hearing loss was first documented in 2001.  The VA 
treatment records reflect no mention of any in-service 
acoustic trauma.  They do note the veteran's recollection of 
a curling iron exploding near her left ear in approximately 
1989.  

The August 2003 VA audiology examiner reviewed the veteran's 
claims file and the veteran's contentions of exposure to 
acoustic trauma in service.  The examiner opined that the 
experiences related by the veteran did not equate to acoustic 
trauma.  Further, the examiner stated that the pattern of the 
veteran's hearing loss made it more likely than not that the 
hearing loss was familial in nature and not related to the 
veteran's military service.

The veteran has argued that she was exposed to noise in 
service as part of her firearms training, dog handling, and 
the screaming in her ear that was done during simulation 
training.  The Board notes that the veteran is capable of 
presenting lay evidence regarding her belief that she has a 
current hearing loss as a result of her service.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus opinion to 
link current disability to military service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
medical opinion evidence provided by the VA examiner is 
unrefuted in the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.

B.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 FR 48,784-48,787 (July 26, 2002).  The Board 
will evaluate the veteran's claim under both sets of rating 
criteria.  Prior to August 26, 2002 the rating criteria 
provided that a 10 percent rating was warranted for either 
favorable or unfavorable ankylosis of the long finger of the 
hand (for both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5154.  
38 C.F.R. § 4.71a.  Amputation of the long finger warrants a 
10 percent rating if it is without metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto.  A 
higher rating of 20 percent is warranted for amputation of 
the long finger where there is metacarpal resection (more 
than one-half the bone lost).  Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a 10 percent rating is still the maximum for 
either favorable or unfavorable ankylosis of the middle, or 
long, finger of either hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2004).  In addition to ankylosis, the rating 
criteria instruct that disability of the finger is to be 
considered under the amputation codes, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  The maximum evaluation for 
limitation of motion of the long finger is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level.  Id.

In this case the veteran's fracture of the left middle 
phalanx with internal fixation, and laceration of the left 
long finger, with numbness of the distal portion of the long 
finger, has been evaluated as ankylosed and 10 percent 
disabling under Diagnostic Code 5226 for the minor hand.  
This is the maximum schedular rating available under that 
diagnostic code under either the prior or amended 
regulations.  Thus an increased rating is not available under 
this diagnostic code.

Diagnostic Code 5229 provides for a 10 percent disability 
evaluation where there is limitation of motion of the long 
finger that meets the rating criteria.  However, the 
veteran's finger is already rated as 10 percent disabling 
with ankylosis at the DIP and PIP joints.  A separate rating 
under Diagnostic Code 5229 would constitute pyramiding under 
38 C.F.R. § 4.14.  

The Board has also considered a possible 20 percent rating 
under Diagnostic Code 5154 for amputation of the long finger, 
rated as analogous to metacarpal resection with more than 
one-half the bone lost.  The veteran's MP joint of the long 
finger of the left hand has a range of motion measured to 60 
degrees of flexion in August 2001 and 25 degrees in March 
2004.  She has full extension of the joint.  There is no 
indication of damage to the metacarpal bone.  The veteran's 
disability is the ankylosis of the DIP and PIP joints.  The 
evidence of record does not reflect that the veteran's 
current disability of the long finger is analogous to an 
amputation of the finger that would result in one-half the 
metacarpal bone lost.  A 20 percent rating under Diagnostic 
Code 5154, under either the prior or amended regulations, is 
therefore not warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2004) in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's affected joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no basis for a rating in excess of 
10 percent based on limitation of motion due to any 
functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the long finger.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

In addition to the above, the veteran was granted service 
connection for disuse limitation of motion of the left index 
finger as secondary to her service-connected long finger 
disability in April 2004.  She was assigned a 10 percent 
rating.  She was also granted service connection for disuse 
limitation of motion of the left little finger as secondary 
to her service-connected long finger disability.  She was 
assigned a noncompensable disability rating for this 
disability.  Thus the veteran's overall hand disability has 
been evaluated as to the total disability involved and not 
limited to that directly involving the left long finger.  The 
veteran's claim for an increased rating for her service-
connected long finger disability is denied.

Although the veteran has experienced numbness, this symptom 
is distal to the PIP joint.  Consequently, an award of 
greater than 10 percent would violate the amputation rule as 
discussed above.  She also has scarring, and while there are 
instances when the amputation rule may be violated to award a 
compensable rating for a scar on the finger, see 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, the veteran's scars are healed 
and are not tender.  Given their size, and because they are 
not otherwise symptomatic, neither scar qualifies for a 
compensable rating separate from the 10 percent already 
assigned.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 
(2004).  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  Although the veteran has been unemployed 
for a number of years and contends that her left long finger 
disability interferes with her ability to do the jobs she was 
previously trained to, she has not alleged that her left long 
finger disability has interfered with her ability to obtain 
employment.  The veteran has reported being a stay-at-home 
mother after service and now participating in a VA vocational 
rehabilitation program that she hopes will provide her with a 
career in nursing.  The evidence of record does not show any 
treatment for residuals of the finger disability.  There is 
no indication that the veteran has sought any disability 
compensation from Social Security as a result of her service-
connected disability.  Moreover, there is no evidence that 
the veteran's service-connected disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a bilateral hearing loss or an 
increased rating for the veteran's service-connected fracture 
of the left middle phalanx with internal fixation, 
laceration, and numbness of the distal portion.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2004).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
herself, the issues involved and the basis for her claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming service connection for hearing loss 
and an increased rating for her service-connected disability 
involving the left long finger.  Service connection had been 
effect since 1992 for the left long finger disability.  Her 
current claim originated in May 2001.  The RO wrote to the 
veteran in August 2001 and informed her of the 
evidence/information required to substantiate a claim for 
service connection for hearing loss.  She was also informed 
of the evidence/information required for an increased rating 
for her service-connected disability.  The veteran was asked 
to identify any source of evidence that VA could assist in 
obtaining and to submit evidence in her possession to the RO.  

The veteran's claim was originally denied in November 2001; 
with notice of the rating action provided that same month.  
The rating action informed the veteran as to why both issues 
were denied.

The RO again wrote to the veteran in March 2004.  The RO 
advised the veteran of the status of her claim and what 
evidence/information was still needed to establish 
entitlement to service connection and/or an increased rating.  
The veteran was informed that she was being scheduled for 
another orthopedic examination.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection for hearing 
loss and to show that an increased rating is warranted.  The 
veteran was kept informed of the evidence developed by VA.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and newly promulgated 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA records were obtained and associated with the 
claims file.  The veteran was afforded several VA medical 
examinations.  The veteran submitted color photographs of her 
hands.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an increased rating for fracture of the left 
middle phalanx with internal fixation, laceration, and 
numbness of the distal portion is denied.


REMAND

The veteran also sought entitlement to service connection for 
tinnitus at the time she submitted her claim in May 2001.  
The RO originally adjudicated only the hearing loss and 
increased rating issues in November 2001.

The RO later denied service connection for tinnitus by way of 
a rating decision dated in March 2003.  Notice of the rating 
action was provided in March 2003.

The veteran submitted her substantive appeal with respect to 
the issues on appeal in April 2003.  At that time she also 
included a written statement wherein she referenced the 
notice letter regarding the March 2003 rating decision.  She 
asked that the decision be reconsidered.  She said that the 
evidence of record showed that her tinnitus was related to 
service and that the VA audiology department at the VA 
medical center in Oklahoma City, Oklahoma, had confirmed that 
fact.  

In reviewing the veteran's correspondence, the Board finds 
that her April 2003 presentation should be taken to represent 
a notice of disagreement with the denial of service 
connection for tinnitus.  38 C.F.R. §§ 20.201, 20.302 (2003).  
There is no indication in the claims file that she has 
withdrawn the issue.  She must therefore be provided with a 
statement of the case (SOC) in response to this timely notice 
of disagreement.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  An SOC should be issued unless the veteran's claim 
is resolved in some manner, such as by a favorable RO 
decision, or by withdrawal of the claim.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
tinnitus.  If, and only if, the veteran 
files a timely substantive appeal, the 
issue should be certified on appeal to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran; she is free to respond to the SOC as she chooses.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


